Citation Nr: 1145385	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  09-14 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left knee disorder (claimed as bilateral knee condition).

3.  Entitlement to service connection for a right knee disorder (claimed as bilateral knee condition).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran had active duty service from January 1972 to September 1981.  He was in the United States Naval Reserves (Reserves) from 1992 to 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for bilateral hearing loss, a left knee condition (claimed as a bilateral knee condition) and a right knee condition (claimed as a bilateral knee condition). 

The Veteran testified at a Board hearing at the RO in June 2011 before the undersigned Acting Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In order to appropriately fulfill the duty to assist, the Board finds that further development is necessary before a decision on the merits may be made. 

The Veteran has contended that his current bilateral hearing loss is due to noise exposure while on active duty.  The Veteran's service treatment records from his period of active duty from January 1972 to September 1981 cannot be located.  In a case in which a claimant's service records are unavailable through no fault of his own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) (holding that the heightened duty to assist a Veteran in developing facts pertaining to his claim in a case in which service medical records are presumed destroyed includes the obligation to search for alternative medical records). 

The Veteran testified at his Travel Board hearing that he had in-service noise exposure.  He indicated that he was exposed to weapon fire and that he worked in the engine room and the boiler room of ships while on active duty.  He asserted that he did not notice a hearing loss until he had entered into the Reserves, in 1992.

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  Even though disabling hearing loss may not be demonstrated at separation, a Veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.

Service treatment records from the Veteran's time in the Reserves are part of the claims file.  These records include a January 1997 Report of Medical Examination which shows that the Veteran did not have a hearing loss under VA regulations; however, there was an indication of some degree of hearing loss at 4,000 Hertz in the right ear and at 3,000 and 4,000 Hertz in the left ear.  A March 1999 Reference Audiogram reflected a hearing loss under VA regulations at 3,000 and 4,000 Hertz.  His January 2002 Report of Medical History reflects his report that he did not have a hearing loss at that time.

The Veteran was afforded a VA audiological examination in September 2007.  The audiologist noted that the Veteran had reported having a hearing loss since 1973 that had gradually worsened over the years.  He also reported in-service noise exposure while working in the boiler room on a ship.  The audiologist diagnosed a bilateral, mild to severe sensorineural hearing loss.  The examiner noted that there were no hearing tests from the Veteran's active duty from 1973 to 1978, and opined that it was impossible to determine without speculation whether the Veteran's hearing loss was due to military noise exposure.  

The Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In Jones v. Shinseki, 23 Vet. App. 382   (2009), the Court held that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence." Id. at 390  .

With regard to the Veteran's claims for entitlement to service connection for right and left knee disorders, the Veteran testified that these claims are based on his service in the Reserves, which was from 1992 to 2003.  As the Veteran was on a weekend drill at the time of his injury in January 1996, it appears that he was on inactive duty for training (INACDUTRA).  However, whether he was on INACDUTRA or active duty for training (ACDUTRA) is irrelevant for this claim as he is contending that he sustained an injury to his left knee, and service connection may be granted for a disability resulting from injury incurred or aggravated while performing both ACDUTRA and INACDUTRA.  38 U.S.C.A. 
§§ 101, 106 (West 2002); 38 C.F.R. § 3.6 (2011).  The Board notes that the presumptions of soundness and aggravation do not apply in this case.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  See also Smith v. Shinseki, 24 Vet. App. 40 (2010) (wherein the Court reiterated that the language of 38 U.S.C. §§ 101 and 1112-1137 indicates that the presumptions of service connection and aggravation do not apply where the claim is based on a period of ACDUTRA).

The Veteran had arthroscopic surgery on his left knee in January 1996, by a private physician.  He has contended that he has had knee pain since he tried to help his shipmates catch a 200 pound box that was falling off the back of a truck in October 1996.  He asserts that he heard his left knee pop when the incident occurred.  With regard to his right knee, he testified that he had surgery on his right knee in April 1999 and again in November 1999, as a result of the trauma to his knee when he helped to catch the falling box in service.  He reported that his private physician informed him that the trauma to his right knee necessitated the surgeries.  

Private medical records reflect that he had surgery on his left knee in January 1996.  The operative report reflects that he underwent arthroscopic debridement with excision of medial parapatella plica, shaving of chondromalacia patella, intrapatella plicectomy, synovectomy, and excision of hypertrophy of the fat pad.  

The Veteran's service treatment records reflect that, in October 1996, he was assisting three other shipmates in unloading a 200 pound box when he heard a pop in his left knee.  He was ambulatory but it hurt to bend his left knee.  He was assessed with a left knee injury and was provided with an immobilizer.  He was instructed to do no physical readiness training (PRT) and to return for an evaluation at his next drill weekend.  

The Veteran January 1997 Report of Medical Examination reflected normal lower extremities, but noted the scars from his left knee surgery.  His contemporaneous Report of Medical History reflects his reports that he did not have a 'trick' or locked knee.  The report noted his prior left knee surgery.

Private medical records show that the Veteran underwent arthroscopic surgery on his right knee in April 1999.  He was instructed by his private physician to avoid physical activity until after June 15, 1999.  

November 1999 service treatment records reflect the Veteran's reports that his right knee was not healing well, and that he was scheduled to have another surgery on his right knee later that month.  The examiner waived PRT and instructed the Veteran to return to the clinical as needed.

The Veteran's January 2002 Report of Medical History shows that he reported that he had knee trouble and that he had surgery once on his left knee and twice on his right knee.

The most recent medical records in the claims file are VA treatment records from November 2006, which reflect that the Veteran was assessed as having knee arthralgia (joint pain).  

McLendon v. Nicholson, 20 Vet. App. 79 (2006), provides that in disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The standards of McLendon are met in this case.

As such, the Veteran should be provided with a VA orthopedic examination to determine whether he has current left or right knee disorders that are related to INACDUTRA service.  

Finally, the Board notes as the most recent treatment records in the claims file are from November 2006, any current medical records showing treatment since that time should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records from December 2006 to the present.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

2.  The RO should request that the Veteran either submit or provide the necessary authorization for VA to obtain private treatment records pertaining to hearing loss and knee disorders.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for a VA audiological examination.  The Veteran's claim folder and a copy of this Remand should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed.

The examiner should note any functional impairment caused by the Veteran's hearing loss disabilities, including a full description of the effects of his disability upon his ordinary activities, if any.

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater probability) that the Veteran's hearing loss had onset in service, or was caused or aggravated by the Veteran's active military service.  In so doing, the examiner should take into account the Veteran's reports that he had noise exposure in service.

All opinions should be accompanied by a clear rationale.  If the examiner cannot answer without resorting to speculation, he or she should explain why it would be speculative to respond.

4.  Schedule the Veteran for a VA orthopedic examination.  The Veteran's claim folder and a copy of this Remand should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed.

The VA examiner is asked to identify all current diagnoses of right and left knee disorders and to render an opinion as to whether it is at least as likely as not (fifty percent or greater probability) that any of the Veteran's right or left knee disorders had onset during his period in the Reserves, to include due to injury incurred during INACDUTRA service.  The examiner should provide an opinion as to whether the Veteran's left knee disorder preexisted his injury during Reserve service in October 1996, and, if so, whether this injury caused aggravation to his preexisting left knee disorder beyond its natural progression.

All opinions should be accompanied by a clear rationale.  If the examiner cannot answer without resorting to speculation, he or she should explain why it would be speculative to respond.

5.  After the development has been completed, adjudicate the claims.  If the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


